DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, there is no support for the indentations protruding inward from said wall and thus it constitutes new matter.  Regarding claim 3, there is no support in the original disclosure for indentations being spaced at least one inch apart and thus it constitutes new matter.  Regarding claim 4, there is no support in the original disclosure for a single row of indentations and thus it constitutes new matter.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim is unclear because it recites one or more indentations spaced at least one inch apart.  It is unclear what the one indentation is spaced at least one inch apart from.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 6,244,456 to Hanlon.
Regarding claim 1, Hanlon discloses a beverage container (Fig 6) for holding pressurized beverages comprising a cylindrical metal construction forming the wall (32) of the container, a container top (16) coupled to the wall, said top comprising a pouring aperture assembly (18) that opens a pouring aperture from which liquids can be poured, a container bottom opposite the container top, the container wall having one or more indentations (14) proximate the container bottom, the indentations maintaining one of more fixed indentations protruding inward from said wall when beverage container is sealed and pressurized (col. 2, ll. 35-38), wherein the indentations define the shape of a second pouring aperture when ruptured.  In particular, since the indentations have the structure as recited, then it is capable of forming an aperture when the indentation is ruptured.


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0290772 to Fenoglio et al. (Fenoglio).
Regarding claim 1, Fenoglio discloses a beverage container (Fig 1) for holding pressurized beverages comprising a cylindrical metal construction forming the wall (14) of the container, a container top (16) coupled to the wall, said top comprising a pouring aperture (19) assembly that opens a pouring aperture (22) from which liquids can be poured, a container bottom (12) opposite the container top (16), the container wall having one or more indentations .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,012,601 to Van Dam in view of Fenoglio.
Regarding claim 1, Van Dam discloses a beverage container (Figs 1-5) for holding pressurized beverages comprising a cylindrical metal construction forming the wall (2) of the container, a container top coupled to the wall, a container bottom (3) opposite the container top, the container wall having one or more indentations (4) proximate the container bottom, the indentations maintaining one of more fixed indentations (4) protruding inward from the wall in said container side wall when beverage container is sealed and pressurized (Fig 1), wherein 
Regarding claim 4, Van Dam further discloses container wall having a single row of indentations (4, Fig 1) along the circumference of the beverage container.
Regarding claim 5, Van Dam further discloses container wall comprising longitudinal ribbing (15, Fig 4).
Regarding claim 6, Van Dam further discloses indentation (18) contiguous around circumference of container wall (Fig 4). 
Regarding claim 7, Van Dam further discloses container wall comprising longitudinal ribbing (16, Fig 4).

Claim 2-3, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon.
Regarding claim 2, Hanlon further discloses indentations having a circular shape (14, Fig 6) and would be less than two inch diameter if the beverage can was a standard can since there are a plurality of indentations all along the sidewall of the can.  In the instance that the can is not a standard can, one of ordinary skill in the art would have found it obvious to change the dimensions of the circular shape to be less than two-inch diameter so that multiple indentations can be placed on the surface area of the can sidewall since it has been held that where the only Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 3, Hanlon further discloses indentations having a circular shape (14, Fig 6) but does not teach spaced at least one inch apart.  However, one of ordinary skill in the art would have found it obvious to change the dimensions of the circular shape to be spaced at least one inch apart so that multiple indentations can be placed on the surface area of the can sidewall since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ROBERT POON/Examiner, Art Unit 3735